Citation Nr: 1446646	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  07-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, to include as secondary to otitis media, left ear.

2.  Entitlement to service connection for right ear hearing loss.
 
3.  Entitlement to service connection for tinnitus, to include as secondary to otitis media, left ear, and/or a service-connected disability.
 
4.  Entitlement to service connection for otitis media, left ear.


REPRESENTATION

 Appellant represented by: The American Legion 




WITNESS AT HEARING ON APPEAL

 The Veteran

ATTORNEY FOR THE BOARD

 R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and from February 2003 to January 2005.  He served in the Army Reserve from September 1978 to June 1979, and from June 1982 to October 1982.  He served in the Army National Guard from October 1982 to August 1987.  He has additional unverified service in the National Guard and the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has subsequently been transferred to the Seattle, Washington RO.  The hearing loss issue has been bifurcated as noted on the title page to reflect the medical evidence of record.

In February 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In June 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the June 2009 Travel Board hearing is no longer employed with the Board.  In July 2012, the Veteran testified at a video conference hearing before the undersigned VLJ.  Transcripts of the hearings are associated with the claims folder. 

The Board remanded the case in December 2009, September 2012, March 2013, and November 2013 for additional development.  Additional medical evidence was submitted after the most recent supplemental statement of the case (SSOC) in January 2013, and no waiver from the Veteran was received.  This evidence was considered by the agency of original jurisdiction (AOJ) with respect to left ear otitis media only in a June 2014 SSOC.  Because of the Board's favorable decision herein granting service connection for left ear hearing loss and tinnitus, there is no prejudice to the Veteran in adjudicating these claims without first remanding them so that the RO can consider the additional evidence.  Because the right ear hearing loss claim is being remanded, the AOJ will have an opportunity to review the submitted documents.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is  REMANDED to the AOJ.


FINDINGS OF FACT

1.  Left ear hearing loss and tinnitus are etiologically related to noise exposure in service.

2.  Left ear otitis media did not have its clinical onset in service and was not aggravated in service; it is not otherwise related to active duty. 

 
CONCLUSIONS OF LAW

1.  Left ear hearing loss and tinnitus were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  Otitis media, left ear, was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

The Veteran received VCAA notice regarding his service connection claims prior to the March 2005 rating decision on appeal.  The claims file contains an Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program signed by the Veteran in October 2004, while still on active duty.  The Veteran was also notified of the type of evidence necessary to substantiate the claim, was provided in the June 2014 statement of the case (SOC).  Moreover, the Veteran has demonstrated actual knowledge of the requirements for service connection as evidenced by his written statements and hearing testimony.  Furthermore, he has been afforded the opportunity to submit additional evidence.  Accordingly, the Board finds that VA satisfied its duty to notify.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show pertinent disability had its onset in service would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims, to include substantial compliance with the December 2009, September 2012, March 2013, and November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The evidence of record includes service personnel records, service treatment records from the Veteran's second period of active service, VA treatment records, lay statements, and the Veteran's hearing testimony.  The Veteran submitted to several VA examinations.  The April 2014 examination is adequate because the examiner reviewed the claims file, discussed the Veteran's medical history, answered the question posed by the AOJ, and supported his conclusion with a rationale  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Service treatment records from the Veteran's first period of active service are missing.  The RO undertook extensive development in an attempt to locate these records, as instructed by the September 2012 Remand.  These records are evidently unavailable.  See December 2007 Formal Finding.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Additionally, as instructed by the March and November 2013 Remands, the RO attempted to obtain the results of a CAT scan that was reportedly performed in July 2012.  See July 2012 Hearing Transcript at 7.  Although additional VA treatment records were subsequently obtained, the July 2012 CAT scan was not among those records.  Subsequently, in November 2013, the RO requested that the Veteran provide a release for the private provider who performed the July 2012 CAT scan.  No response was received.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While sensorineural hearing loss can be considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable, other hearing disabilities such as otitis media do not fall within this category.  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Left Ear Hearing Loss, Tinnitus

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has left ear hearing loss for VA purposes and tinnitus that are etiologically related to noise exposure from heavy equipment (tanks, trucks, etc.) during active service.  See, e.g., April 2014 VA Examination Reports.  The April 2014 examination report noted that tinnitus in the left ear was likely related to (left ear) hearing loss.  This examination report provides a basis for granting service connection for left ear hearing loss and tinnitus.  

Otitis Media, Left Ear

The Veteran asserts that his left ear otitis media had its onset during active duty.

As discussed above, STRs for the Veteran's first period of active duty service are unavailable.

A November 1995 Report of Medical History reflects that the Veteran checked the 'No' box for 'ear, nose, or throat trouble.'  A January 2001 Report of Medical History shows that the Veteran checked the 'No' box for 'recurrent ear infections.'

STRs associated with the Veteran's second period of active duty service include a July 2003 record, which reflects a history of PE tube, left ear, since 2002.  The Veteran complained of decreasing left-sided hearing over the past several months.  He had a tube placed in his left ear several months earlier by an outside physician for his decreased hearing on that side because they suspected that there was fluid in the middle ear space; however, the Veteran did not know if there was actually fluid in the middle ear space and he had no improvement in his hearing after the PE tube was placed.  He denied any other history of prior ear problems or ear surgeries.  The assessment was left Eustachian tube dysfunction (ETD).

An October 2003 CT of the temporal bones reflects mild thickening of the left tympanic membrane, otherwise no evident CT abnormality.

The Veteran underwent a VA audiological examination in November 2004.  He reported decreased hearing, left ear, and frequent left ear drainage and pressure.  However, the report does not include a medical nexus opinion.

In November 2004, the Veteran underwent a VA general examination.  With regard to left otitis media, the Veteran reported a recurrent problem for the past five years.  On examination, there was hyperemia of the left tympanic membrane with scarring present, otherwise no evidence of active otitis externa or media.  The examiner diagnosed recurrent otitis externa on the left.

In September 2011, the Veteran underwent a VA ear disease examination.  The examiner acknowledged the July 2003 audiogram and notation of history of otitis media.  The examiner stated that the mixed and conductive hearing loss, audio configuration, extent, and fluctuating severity of the Veteran's left ear hearing loss are all typical of otitis media.  The report does not include a medical nexus opinion.

At an April 2014 VA examination, the examiner reviewed the claims file and opined that the Veteran's pre-existing otitis media was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As support for his opinion, the examiner reasoned that the Veteran began to have problems with his left ear in 2002 prior to his return to active duty in 2003.  The examiner noted that the left ear fluid issue was treated with placement of a drainage tube in June 2002.  In June 2003, during his second period of active service, the Veteran was treated for a left ear infection.  The infection apparently resolved after several treatments and removal of the tube in 2003.  The examiner noted that there were no subsequent medical records indicating left ear infection problems.  He explained that left ear otitis media is an infectious process caused by a bacterial or viral infection that is usually self limiting and treated with medication as needed.  Placement of an ear tube results in an opening of the tympanic membrane, which can increase the risk for middle ear infection secondary to exposure of the inner ear.  The examiner noted that it is not unusual for an ear infection to occur after placement of a drainage tube, and that this outcome "is within the medically accepted possible outcomes."  Finally, he noted that there was no indication of any unusual exposure or events occurring around the time of the Veteran's [2003] ear infection to indicate that the condition "was caused by some extraordinary event or activity of service that would support aggravation beyond expected course for a pre-existing ear infection condition."  

Based upon the evidence of record, the Board finds that clear and unmistakable evidence shows that left ear otitis media pre-existed the Veteran's second period of active service and that this disorder did not increase beyond its natural progression during that period of service.  The medical evidence is unequivocal that the Veteran had a left ear infection prior to his second period of service.  Accordingly, the statutory presumption of soundness as to left ear otitis media is rebutted.

The Board accepts the April 2014 VA examiner's opinion as being the most probative medical evidence on the subject, given the depth of the examination report and the fact that the opinion was based on a review of the record.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there is no contrary medical evidence in the claims file.  In fact, the Board finds that the opinion is consistent with the Veteran's service and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that ear infection symptoms have increased either in severity or frequency would be observable by the Veteran and has some tendency to make support a claim of aggravation than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The preponderance of the evidence is against a finding that the Veteran's left ear otitis media is causally related to a period of the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for otitis media, left ear, is denied.


REMAND

ACDUTRA/INACDUTRA

The November 2013 Remand instructed the AOJ to confirm all dates of Reserve and National Guard service, to include dates and periods of ACDUTRA and INACDUTRA.  The AOJ contacted the Defense Finance and Accounting Service (DFAS) in November 2013 and January 2014 and requested records of the periods for which the Veteran received pay.  No response was received.  The AOJ also contacted the Army National Guard and requested the Veteran's medical and personnel records.  The personnel records received include a retirement point summary.  This document confirms that the Veteran had ACDUTRA service in 1988, as alleged.  The Army National Guard indicated that service treatment records had recently been sent to Archives.  However, the AOJ did not request those records.  The AOJ also contacted the Veteran and asked him to submit any official documentation of his periods of ACDUTRA and INACDUTRA.  No response was received.  The AOJ should make another attempt to contact the DFAS, in addition to contacting the National Archives and Records Administration (NARA).

Addendum Opinion

December 2010 VA audiogram findings reflect right ear hearing loss pursuant to Section 3.385.  Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The November 2012 VA examiner provided a negative nexus opinion after noting that the audiogram findings did not show hearing loss pursuant to Section 3.385.  In March 2013, the Board remanded the issue so that a VA examination could be scheduled to determine the nature and etiology of any current hearing loss.  In an August 2013 opinion, the same VA examiner provided a negative nexus opinion after noting that the current audiogram findings did not show hearing loss pursuant to Section 3.385.  In November 2013, the Board remanded the issue again so that another medical opinion could be obtained with respect to the etiology of hearing loss noted at any time during the appeal period.  The April 2014 VA examiner also provided a negative nexus opinion after noting that the current audiogram findings did not show hearing loss pursuant to Section 3.385.  Thus, an addendum opinion is required to determine if hearing loss noted at any time in the appeal period is related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1. Confirm all dates of Reserve and National Guard service (including any periods of ACDUTRA and INACDUTRA). Written confirmation of these dates should be placed in the claims file.  Also, obtain and associate with the claims file any STRs associated with those periods of service.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2014).

2. Then, refer the claims file to the physician who conducted the April 2014 VA examination.  If the examiner deems it necessary, another examination should be accomplished.  The examiner should determine whether any right ear hearing loss during the appeal period-including that found on the December 2010 VA examination-is at least as likely as not, i.e., 50 percent probability or greater, related to the Veteran's conceded in-service noise exposure during either of the two active service periods (from June 1979 to June 1982, and from February 2003 to January 2005) or a verified period of ACDUTRA or INACDUTRA as noted in the claims file. 

All opinions should be set forth in detail and explained in the context of the record.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3. Then, readjudicate the claim on appeal in light of all information or evidence received since the January 2013 SSOC, including the April 2014 VA examinations.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


